Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 18, 1976, which reversed a referee’s decision and held that the claimant was disqualified from benefits because she lost her employment through misconduct. The board on "credible” evidence found: "that the claimant lost her employment as a result of using foul language in a customer’s presence. In light of her prior warnings this constituted misconduct in connection with her employment”. The record does not contain substantial evidence to support the finding that the claimant used "foul” language (the word at issue is "damn”) or that such language would be a violation of company rules. Further, the "prior warnings” given this claimant were unrelated to the use of the word involved in this case and, lastly, the record does not establish that the conduct was offensive to the customer. Decision reversed, with costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.